   Case: 1:19-cv-05939 Document #: 37 Filed: 06/29/20 Page 1 of 8 PageID #:174



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


U.S. Securities and Exchange             )
Commission,                              )
                                         )
            Plaintiff,                   )
                                         )
                                         )
      v.                                 ) No. 19-cv-5939
                                         )
                                         )
Keith G. Daubenspeck and                 )
Geoffrey L. Homer,                       )
                                         )
            Defendants.                  )


                      Memorandum Opinion and Order

     The U.S. Securities and Exchange Commission (“SEC”) brought

this action against Defendants Keith G. Daubenspeck and Geoffrey

L. Homer alleging insider trading in the stock of Ulta Beauty,

Inc. (“Ulta”).      Homer entered into a bifurcated settlement with

the SEC in which he agreed to entry of judgment against him and

imposition of a civil penalty pursuant to Section 21A of the

Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§ 78u-1. R. 19. Before me is the SEC’s motion for civil penalties.

For the reasons that follow, I impose a civil penalty of $83,604.

     Pursuant to the terms of the bifurcated settlement, the court

accepts as true the allegations in the Complaint.                 See R. 20 at

II(c).     A brief discussion of those allegations is warranted.

     Daubenspeck and Homer, now in their mid-fifties, have been
   Case: 1:19-cv-05939 Document #: 37 Filed: 06/29/20 Page 2 of 8 PageID #:175



close    friends   since    childhood.        Daubenspeck     worked     in      the

securities industry for most of his career.              Homer, in contrast,

has spent most his working life in the personnel staffing business,

although he did obtain a Series 7 license and work at a brokerage

firm early in his life.       Over the years, Daubenspeck has provided

financial support to Homer several times, even providing Homer

with a job on one occasion.

        In 2013, Homer began a romantic relationship with a high-

ranking Ulta employee who was knowledgeable about Ulta’s financial

information before it was released to the public.                Homer and the

Ulta employee enjoyed a close relationship, and as a result, she

occasionally entrusted Homer with confidential information about

her work.

        On two occasions, in August 2015 and March 2016, Homer

received nonpublic information from the Ulta employee indicating

that Ulta’s financial results for the quarter had been positive.

On both occasions, Homer relayed that information to Daubenspeck,

who purchased shares of Ulta stock before Ulta made its financial

information public.        When the stock price rose, Daubenspeck sold

the shares, realizing a combined profit of $111,472.63.                Homer did

not receive a direct financial benefit from Daubenspeck’s trades,

although Daubenspeck did loan Homer $10,000 in April 2016, which

Homer has not yet repaid.        See R. 27-1 ¶ 12.



                                       2
   Case: 1:19-cv-05939 Document #: 37 Filed: 06/29/20 Page 3 of 8 PageID #:176



     After the SEC initiated this action, Daubenspeck settled the

claims against him, agreeing to disgorge the $111,472.63 in profits

plus prejudgment interest and pay an additional civil penalty equal

to the amount of disgorgement.         See R. 11 at II.       As noted above,

Homer entered into a bifurcated settlement with the SEC in which

he agreed to be enjoined from violating the Exchange Act and Rule

10b-5 in the future, as well as be subject to a civil penalty

imposed by this court under 15 U.S.C. § 78u-1.              See R. 20.

     15 U.S.C. § 78u-1(a)(2) provides that civil penalties imposed

for insider trading “shall not exceed three times the profit gained

or loss avoided.”        The SEC here seeks the maximum penalty of

$334,417, three times the profits gained by Daubenspeck.                  R. 26.

Homer asks for a nominal penalty of $1.            R. 34 at 3.

     Insider trading penalties must “be determined by the court in

light of the facts and circumstances.”            15 U.S.C. § 78u-1(a)(2).

“[T]he overriding concern of the civil penalty against insider

trading is to ‘effect general deterrence and to make insider

trading a money-losing proposition.’”             SEC v. Williky, 942 F.3d

389, 393 (7th Cir. 2019), cert. denied sub nom. Williky v. SEC,

No. 19-997, 2020 WL 3038297, at *1 (U.S. June 8, 2020) (citing SEC

v. Rajaratnam, 918 F.3d 36, 41 (2d Cir. 2019)).              A rule providing

for a disgorgement remedy alone, in contrast, would likely be an

insufficient deterrent because the inside trader could keep her



                                       3
   Case: 1:19-cv-05939 Document #: 37 Filed: 06/29/20 Page 4 of 8 PageID #:177



profits if she escaped detection and would need only return them

if she did not.

       Subordinate     to   the    overarching       goal    of   deterrence,     the

following factors are “relevant” to imposition of a civil penalty:

“[1]   the   seriousness      of     the   violation;       [2]   the    defendant’s

scienter; [3] the repeated nature of the violations; [4] whether

the defendant has admitted wrongdoing; [5] the losses or risk of

losses caused by the conduct; [6] any cooperation provided to

enforcement authorities; and [7] ability to pay.”                  Id.    Courts may

also   consider   “other     sanctions         already   imposed    for    the   same

conduct.”     SEC v. Michel, No. 06 C 3166, 2008 WL 516369, at *1

(N.D. Ill. Feb. 22, 2008).

       Here, the only sanction already imposed upon Homer is the

injunction prohibiting him from future violations of the Exchange

Act and Rule 10b-5.         R. 20.     The SEC has not sought disgorgement

from Homer, settling for imposition of a civil penalty alone.                     To

impose only a nominal penalty, then, would allow Homer to escape

without financial repercussions. Accordingly, I find that in order

to meet the “overriding” goal of deterrence, more than nominal

sanctions are appropriate here.                 See SEC v. Gowrish, No. C 09-

05883 SI, 2011 WL 2790482, at *10 (N.D. Cal. July 14, 2011)

(finding     imposed   penalties      of       injunction   and    “insignificant”

disgorgement to “weigh[] heavily in favor of a high civil penalty”

in light of deterrence interest).

                                           4
      Case: 1:19-cv-05939 Document #: 37 Filed: 06/29/20 Page 5 of 8 PageID #:178



        Turning to the appropriate amount of the penalty, I consider

the seven Williky factors.           The first factor weighs in favor of a

high penalty because insider trading of this type is doubtless a

serious violation of the securities laws.               See SEC v. Berrettini,

218 F. Supp. 3d 754, 766 (N.D. Ill. 2016) (concluding defendant’s

conduct “was flagrant” where defendant informed tippee of three of

his     employer’s     potential     acquisitions).         The    second    factor

likewise supports imposition of a high penalty, as the allegations

in the complaint support an inference of a high degree of scienter—

for example, Homer’s March 2016 text message to Daubenspeck: “Ulta

earnings call this afternoon for Q4.                Might want to own stock.”

R. 1 ¶ 45.

        Further, Homer has not admitted wrongdoing.               See R. 19.   Even

following settlement and entry of judgment against him, he argues

that “he thought what he conveyed was just the date and time of

Ulta’s earnings reports.”            R. 34 at 2. “The criminal who . . .

insists that he is innocent . . . demonstrates by his obduracy the

likelihood that he will repeat his crime, and this justifies the

imposition of a harsher penalty on him.”               SEC v. Lipson, 278 F.3d

656, 664 (7th Cir. 2002).           Homer contends that he cooperated with

the SEC, but participating in compulsory legal process, such as

taking part in discovery and complying with a testimonial subpoena,

is not cooperation sufficient to merit a reduction in insider



                                          5
   Case: 1:19-cv-05939 Document #: 37 Filed: 06/29/20 Page 6 of 8 PageID #:179



trading penalties.       See Williky, 942 F.3d at 394.                      Accordingly,

factors 4 and 6 likewise counsel in favor of a higher penalty.

       The remaining factors—factors 3, 5, and 7—are either neutral

or support imposition of a lower penalty.                         Although it is true

that Homer’s conduct was “repeated” in that he provided Daubenspeck

tips   on   two     occasions,      there       was   no    protracted       pattern     of

violations of the type that usually justifies imposition of maximum

penalties.     And although Daubenspeck’s profits were undoubtedly

substantial, cases in which courts impose maximum penalties often

involve higher gains or avoided losses.                    See SEC v. Megalli, 1:13-

cv-3783-AT, 2015 WL 13021472, at *5 (N.D. Ga. Dec. 15, 2015)

(declining    to     impose    maximum      penalty         in    case    involving    two

securities violations that resulted in gains and avoided losses of

$2.7 million and noting that cases where highest penalties are

imposed     often    involve     “more      protracted           or    frequent    illegal

activity” or “larger sums of money at stake”).                         Compare S.E.C. v.

Rajaratnam, 822 F. Supp. 2d 432, 434 (S.D.N.Y. 2011), aff’d, 918

F.3d 36 (2d Cir. 2019) (imposing maximum penalty in “huge and

brazen . . . insider trading scheme, which . . . netted tens of

millions of dollars and continued for years”), with Berrettini,

218 F. Supp. 3d at 766 (imposing penalty equal to disgorgement

amount    where     tipper    had   informed          tippee      of    three     potential

acquisitions and tippee had gained approximately $240,000).



                                            6
   Case: 1:19-cv-05939 Document #: 37 Filed: 06/29/20 Page 7 of 8 PageID #:180



     Significantly, Homer’s personal finances also counsel in

favor of a lower penalty.        Although he earned income in the range

of $70,000 to $100,000 per year over the past three years, he has

few assets and significant debt; he estimates his own net worth to

be approximately “a negative $55,000.”            R. 27-1 ¶ 12.      A negative

or modest net worth weighs against imposition of a high penalty,

in part because the deterrent effect of the penalty depends in

large part on the defendant’s available resources.                Michel, 2008

WL 516369, at *3; see also, e.g., SEC v. Svoboda, 409 F. Supp. 2d

331, 348–49 (S.D.N.Y. 2006) (imposing penalties “considerably less

than those requested by the SEC . . . given each defendant’s

financial condition” and collecting cases); SEC v. Pardue, 367 F.

Supp. 2d 773, 778 (E.D. Pa. 2005) (imposing $25,000 penalty in

light of defendant’s negative net worth despite “very serious

violation of the securities laws”); SEC v. Yun, 148 F. Supp. 2d

1287, 1297–98 (M.D. Fla. 2001) (imposing $100,000 civil penalty

despite SEC’s request for $807,000 due to defendant’s low net

worth); cf. Lipson, 278 F.3d at 665 (upholding maximum penalty

based in part on defendant’s “net worth of some $100 million”).

Accordingly, a more modest civil penalty is appropriate here given

Homer’s financial situation.

     In light of the foregoing, I impose a civil penalty of 75% of

Daubenspeck’s profits, or $83,604.          This penalty adequately serves



                                       7
   Case: 1:19-cv-05939 Document #: 37 Filed: 06/29/20 Page 8 of 8 PageID #:181



the interests of justice and the deterrent purpose behind Section

21A of the Exchange Act.

                                           ENTER ORDER:




                                           ________________________
                                           Elaine E. Bucklo
                                           United States District Judge
Dated: June 29, 2020




                                       8
